DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to Applicant’s response filed on September 22, 2021 (“September 2021 Response”).  The September 2021 Response contained, inter alia, claim amendments (“September 2021 Claim Amendments”) and “REMARKS” (“September 2021 Remarks”).
Claims 1-2, 5-9, 11-13, 16-20, and 23-26 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9, 11-13, 16-18, 20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Eliezer (US 10,475,051 B2)(“Ben-Eliezer”) in view of Avidan et al. (US 2017/0193592 A1)(“Avidan”).

As to Claims 1, 12, and 23, Ben-Eliezer discloses a computer-implemented method [system and non-transitory machine-readable storage medium], comprising [a database (“data center,” C.2, L.18) configured to store at least customer purchase behavior data (“shopping habits,” C.2, L.62-64); and an analytics engine (shopping pattern recognition service 140) having a non-transitory computer readable medium having a set of instructions that when executed instruct a processor of the analytics engine (C.2, L.15-19)
receiving, by an analytics engine (shopping pattern recognition service 140) from a merchant client electronic device (retailer systems 120), an indication that a customer operating a customer electronic device (customer 110) has purchased a product via a website of the merchant (Fig.1, C.1, L.5-7, and C.2, L.24-37);
retrieving, by the analytics engine, data from a database, wherein the data comprises at least one of customer purchase behavior data (“shopping habit,” C.2, L.66) of the customer and one or more other customers and merchant commerce data of the merchant client electronic device (C.2, L.26-43, C.2, L.62-64, C.2, L.66-67, C.3, L.1-9, and C.5, L.4-12), the purchase behavior data comprising a purchase pattern periodicity for repeated purchases of the product by the customer and one or more other customers (C.2, L.26-43, C.2, L.62-64, C.2, L.66-67, C.3, L.1-9, and C.5, L.4-12); 
providing, by the analytics engine, merchant client electronic device, a plurality of revisions (“recommendation,” C.6, L.41-42, “suggested online shopping cart…can be pushed to the customer,” C.4, L.1-6, “suggestions or recommendations,” C.4, L.15-17) when the customer has purchased the product more than a predetermined number of times (“quantity of product purchased,” C.5, L.11, “shopping pattern that exceeds a predefined threshold,” C.5, L.55-56) and a purchase pattern periodicity (“frequent basis,” C.5, L.7, “shopping pattern that exceeds a predefined threshold,” C.5, L.55-56) for one or more other customers satisfies a threshold (C.3, L.57-61, and C.6, L.41-42).
Ben-Eliezer does not directly disclose 
generating, by the analytics engine, a plurality of subscription offer recommendations for the product;
providing, by the analytics engine, for display on a user interface of the merchant client electronic device and for selection by the merchant client electronic device, a plurality of graphical indicators corresponding to a plurality of revisions to at least one element of the website, each revision corresponding to a subscription offer recommendation of the plurality of subscription offer recommendations to the merchant; and
responsive to receiving the selection from the merchant client electronic device, enabling, by the analytics engine, a revision to at least one element of the website configured to provide the subscription offer recommendation when the customer visits the website.
Avidan teaches 
generating, by an analytics engine (“recurrence application,” [0043]), a plurality (“the customizable rule sets allow the merchant computer to select options such as size, quantity, and color, then to select options sets such as small, medium, and large (for size options), such as 1, 2, and 4 (for quantity options), and such as red, blue, and green (for color options).” [0027]) of subscription offer recommendations (wherein the total combinations of options amount to a plurality of recommendation) for the product (“creating (in the recurrence application) a recurrence ‘subscription,’” [0047]);
providing, by the analytics engine, for display on a user interface of the merchant client electronic device and for selection by the merchant client electronic device (“the recurrence application displaying to the merchant computer a screen for creating (in the recurrence application) a recurrence ‘subscription,’” [0047]), a plurality of (options) to at least one element of the website (“FIGS. 5A-5E illustrate examples of screens which may be used to edit options for a product to include options for different quantities and options for recurring ordering/ billing and to present such options to a customer,” [0035] [0028]), each revision corresponding to a subscription offer recommendation of the plurality of subscription offer recommendations to the merchant (“displaying to the merchant computer a screen for creating (in the recurrence application) a recurrence "subscription," with the screen including functionality (e.g., blank key-in fields, pull-down menus, check boxes, on/off buttons) to input a recurrence name, a recurrence frequency set, and a product name” [0047] and [0048]), the user interface providing at least a time attribute (“the recurrence frequencies (intervals)” [0030]) and a product attribute (“quantities,” [0035]) for at least one subscription offer recommendation ([0027]); and
responsive to receiving the selection from the merchant client electronic device, enabling, by the analytics engine, a revision to at least one element of the website configured to provide the subscription offer recommendation when the customer visits the website ([0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ben-Eliezer by the features of Avidan and in particular to include in Ben-Eliezer, the feature of generating, by the analytics engine, a plurality of subscription offer recommendations for the product, as taught by Avidan; and to add to Ben-Eliezer’s providing, when the customer has purchased the product more than a predetermined number of times and a purchase pattern periodicity for one or more other customers satisfies a threshold, the features of: 
A person having ordinary skill in the art would have been motivated to combine these features because it would help to “seamlessly interface[s] with the…ecommerce platform[s], such as the BIGCOMMERCE platform, the SHOPIFY platform, or the MAGENTO platform, to provide for ease of use by the merchant. This allows the merchant to process recurring orders without requiring redirection to an external/third party account” (Avidan, [0021]).

As to Claims 2, 13, and 24, the Ben-Eliezer/Avidan combination discloses as discussed above.  Ben-Eliezer further discloses wherein the at least one of customer purchase behavior data of the customer and merchant commerce data of the merchant is purchase behavior data from a plurality of customers and merchant purchase behavior data collected from commerce executed through an e-commerce platform (C.2, L.26-43, C.2, L.62-64, C.2, L.66-67, C.3, L.1-9, and C.5, L.4-12).

As to Claims 5, 16, and 25, the Ben-Eliezer/Avidan combination discloses as discussed above.  Ben-Eliezer further discloses wherein the at least one of customer purchase behavior data of the customer and merchant commerce data of the merchant is first customer purchase behavior data of a first customer (C.2, L.26-43, C.2, L.62-64, C.2, L.66-67, C.3, L.1-9, and C.5, L.4-12), wherein the revision to at least one element of the website is based on the first customer purchase behavior data (“At 320, the shopping recommendation service derives a recommendation for a retailer based on the shopping pattern,” C.6, L.41-42).

As to Claims 6, 17, and 26, the Ben-Eliezer/Avidan combination discloses as discussed above.  Ben-Eliezer further discloses performing, by the analytics engine, relational processing that relates the product to at least a second product, and including at least the second product in the revision to at least one element of the website (“the shopping recommendation service suggests a shopping list,” C.6, L.43-44).

As to Claims 7 and 18, the Ben-Eliezer/Avidan combination discloses as discussed above.  Ben-Eliezer further discloses wherein the analytics engine utilizes language-based processing to identify a product type of the product (“mines the transaction histories…to determine what types of products,” C.3, L.13-14).

As to Claims 9 and 20, the Ben-Eliezer/Avidan combination discloses as discussed above.  Ben-Eliezer further discloses wherein the customer purchase behavior data is collected from an order history of the customer (transaction history, C.2, L.26-43, C.2, L.62-64, C.2, L.66-67, C.3, L.1-9, and C.5, L.4-12).

As to Claim 11, the Ben-Eliezer/Avidan combination discloses as discussed above.  Ben-Eliezer further discloses transmitting, by the analytics engine, the revision to at least one element of the website configured to provide the subscription offer (Avidan teaches providing the subscription offer, [0051]) to the customer electronic device (“the suggested shopping cart can be pushed to the customer,” C.4, L.5-6).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Eliezer in view of Avidan and further in view of Hsiao et al. (US 2016/0110794 A1)(“Hsiao”).

As to Claims 8 and 19, the Ben-Eliezer/Avidan combination discloses as discussed above.  
Ben-Eliezer does not directly disclose wherein the analytics engine utilizes vision-based processing to identify a product type of the product.
Hsiao teaches wherein the analytics engine utilizes vision-based processing to identify a product type of the product ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Ben-Eliezer/Avidan combination by the feature of Hsiao and in particular to include in the Ben-Eliezer/Avidan combination the feature of wherein the analytics engine utilizes vision-based processing to identify a product type of the product, as taught by Hsiao.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to improve computational efficiency of recommending (Ben-Eliezer, [0289]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-9, 11-13, 16-20, and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims of copending Application No. 16/225,653 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious variation to incorporate presenting a graphical indicator based on purchase pattern data based on a language processing algorithm, in the methods and systems of instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed in the September 2021 Remarks have been fully considered and addressed below where still applicable.
On pages 9-11 of the September 2021 Remarks, Applicant argues that Avidan does not teach “providing…a plurality of graphical indicators…recommendation” because “the (“the recurrence application displaying to the merchant computer a screen for creating (in the recurrence application) a recurrence ‘subscription,’” [0047]), a plurality of graphical indicators corresponding to a plurality of revisions (options) to at least one element of the website (“FIGS. 5A-5E illustrate examples of screens which may be used to edit options for a product to include options for different quantities and options for recurring ordering/ billing and to present such options to a customer,” [0035] [0028]), each revision corresponding to a subscription offer recommendation of the plurality of subscription offer recommendations to the merchant (“displaying to the merchant computer a screen for creating (in the recurrence application) a recurrence "subscription," with the screen including functionality (e.g., blank key-in fields, pull-down menus, check boxes, on/off buttons) to input a recurrence name, a recurrence frequency set, and a product name” [0047] and [0048]), the user interface providing at least a time attribute (“the recurrence frequencies (intervals)” [0030]) and a product attribute (“quantities,” [0035]) for at least one subscription offer recommendation ([0027]).  Therefore, the arguments are unpersuasive.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        January 15, 2022
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621